 

 

 




Exhibit 10.15




SECONDMENT AGREEMENT

THIS AGREEMENT is made as of the 25 day of March, 2008,

B E T W E E N:

COMMUNICATE.COM DELAWARE, INC. a corporation incorporated under the laws of
Delaware;

(the “Home Company”)

OF THE FIRST PART

- and -

DOMAIN HOLDINGS, INC., a corporation incorporated under the laws of Alberta,
Canada;

(the “Host Company”)

OF THE SECOND PART

- and -

Phillip Kast

of Portland, Oregon

(the “Secondee”)

OF THE THIRD PART

WHEREAS the Home Company and the Host Company wish to enter into this agreement
to address all mutual exchanges of staff by way of Secondments between the
Parties;

WHEREAS the Secondee wishes to secure the benefits and protections offered by
this Secondment Agreement.;

WHEREAS the Parties accept this agreement as a basis for their mutual exchange
of staff by way of a Secondment.

NOW THEREFORE, witnesseth that in consideration of the premises and the terms
and conditions herein contained, the Parties hereto covenant and agree with each
other as follows:





--------------------------------------------------------------------------------

 

- 2 -

 







1.

Definitions


(a)

"Parties" means the Parties of this agreement as named above.

(b)

"Secondment" means an exchange of an employee of one entity between her or his
Home Company and a Host Company in a foreign country for a period less than two
years, whereby the employee will enter into an employment contract with the Host
Company and the employment contract with the Home Company will be suspended for
the term of the secondment.

(c)

"Secondee" means the employee who is sent from the Home Company to the Host
Company.

(d)

"Home Company" means Communicate.com Delaware, Inc.

(e)

"Home Country" means the United States.

(f)

"Host Company" means Domain.com., Inc.

(g)

"Host Country" means Canada.

(h)

“Just Cause” means the wilful failure of the Secondee to properly carry out his
duties after notice by the Company of the failure to do so and an opportunity
for the Secondee to correct the same within 60 days from the date of receipt of
such notice, or theft, fraud, dishonesty or material misconduct by the Secondee
involving the property, business or affairs of the Company or the carrying out
of the Secondee’s duties, or the conviction of the Secondee for any criminal
offence which the Board determines in good faith would adversely affect the
Secondee’s ability to perform his duties hereunder, including a conviction for
an offence which adversely reflects on the integrity or reputation of the
Secondee or the Company;  

(h)

"Secondment Agreement" means the agreement between the Home Company and the
Secondee with respect to the Secondment, approved by the Host Company.

(i)

"Total Costs" means all direct and indirect expenses of the Host Company and the
Home Company relating to a Secondment regardless of whether they constitute
income of the Secondee or not.

2.

Employment Relationships

(a)

This agreement does not affect the employment relationship between the Secondee
and the Home Company.  In case of a call back of the Secondee by the Home
Company the Host Company shall be obliged to enable the termination of any Host
employment contract in due course. The Host Company shall be obliged to make the
necessary arrangements in any Host employment contract with respect to such a
premature termination of the Host Employment Contract in accordance with the
applicable labor law.

(b)

The Secondee will be fully integrated in the Host Company for the duration of
the Secondment according to the employment contract with the Host Company.





--------------------------------------------------------------------------------

 

- 3 -

 







During the Secondment the Secondee agrees to follow the directions of the
representatives of the Host Company.  

(c)

The Secondee will be equipped with a power of attorney for the respective Host
Company, if required. Any power of attorney for the respective Home Company will
be suspended for the duration of the Secondment.

(d)

With the consent of the Home Company and the Secondee, the Host Company shall be
authorized to transfer the Secondee to suitable other duties and to assign her
or him- also on temporary basis to any other acceptable position.

(e)

In general, the Secondee shall be transferred to the payroll of the Host
Company.

3.

Duration of the Secondment

(a)

The duration of the Secondment is subject to mutual agreement between the Home
Company, the Host Company and the Secondee and will be stipulated to by the
Parties.

(b)

Each party is entitled to terminate the Secondment for good cause upon written
notice to the other party.  Good cause, though not limited to the following
occurrences, is present

(1)

if the Host Company ceases its business or activities;

(2)

if the Secondee is terminated for Just Cause;

(3)

if the employment between the Secondee and the Home Company is terminated;

(4)

if the employment between the Secondee and the Host Company is terminated;

(5)

if the Home Company calls the Secondee back to the Home Company due to
inevitable business requirements with prior consent of the Secondee.

4.

Duties of the Home Company

According to this agreement, the Secondee is entitled to several benefits and
assistance provided by the Home Company.  If the Parties do not agree otherwise,
the following benefits and assistance have to be provided to the Secondee by the
Home Company, if necessary in cooperation with external service providers:

(a)

support in obtaining Visas and work permits and reimbursement of related costs,
if required, in cooperation with Host Company;





--------------------------------------------------------------------------------

 

- 4 -

 







(b)

coordination or assistance in tax planning and tax preparation in cooperation
with selected tax services provider; and

(c)

coordination of health coverage and emergency medical evacuation coverage, if
required, in cooperation with Host Company.

5.

Duties of the Host Company

According to this Secondment Agreement the Secondee is entitled to several
benefits and assistance provided by the Home Company.  If the Parties do not
agree otherwise, the following benefits and assistance has to be provided to the
Secondee by the Host Company, if necessary in cooperation with external service
providers if required:

(a)

cooperation with Home Company in administration of retirement benefit programs,

(b)

if required, cooperation with Home Company in administration of social security,

(c)

if required, cooperation with Home Company in providing support in obtaining
Visas and work permits and reimbursement of related costs,

(d)

if required, cooperation with Home Company in coordination of health coverage
and emergency medical evacuation coverage,

6.

Cost Allocation

(a)

As the Host Company will be the sole beneficiary of the services rendered by the
Secondee, the Host Company shall bear the Totally Costs incurred by the
Secondment at the Host Company and the Home Company according to the Worldwide
Secondment Agreement.

(b)

The Totally costs shall include, but are not limited to:

(1)

remuneration of the Secondee (including, but not limited to: salary, and
retirement benefit programs);

(2)

social security tax contributions;

(3)

costs related to a house hunting trip;

(4)

costs related to obtaining Visas and work permits;

(5)

costs related to assistance in tax planning and tax preparation in cooperation
with selected Tax services provider;

(6)

costs related to health coverage and emergency medical evacuation coverage;





--------------------------------------------------------------------------------

 

- 5 -

 







(7)

transportation differential payment;

(8)

costs related to temporary living due to relocation; and

(9)

costs related to host country housing.

8.

Cross Charging of Costs and Invoicing Procedure

All costs borne by the Home Company with respect to the Secondment shall be
cross charged to the Host Company, and all payments will be charged annually to
the Host Company.

(a)

The Home Company will issue an annual invoice detailing therein costs borne by
the Home Company. To the extent that any VAT or sales tax becomes applicable on
the cross charging of costs, such VAT or sales tax will be shown separately on
the invoice.

(b)

Any withholding tax on income in the Host Country applicable to the costs
charged shall be paid by the Host Company on behalf of the Home Company. However
the Host Company will undertake any efforts to receive an exemption or reduction
of withholding tax in accordance with a double tax treaty or any other local law
or provision.

9.

Duty to Make Whole.

The Host Country agrees to reimburse the Secondee to the extent that the
Secondee's combined total income and social security taxes exceed the amount
that he/she would have paid if he/she remained in the Home Country.  If combined
actual taxes are lower because of the foreign assignment, then the Secondee is
entitled to keep the tax benefit.

10.

Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand-delivery as hereinafter
provided, except that any notice of termination by the Company under section 6
shall be hand-delivered or given by registered mail. Any such notice or other
communication, if mailed by prepaid first-class mail at any time other than
during a general discontinuance of postal service due to strike, lockout or
otherwise, shall be deemed to have been received on the fourth Business Day
after the post-marked date thereof, or if mailed by registered mail, shall be
deemed to have been received on the day such mail is delivered by the post
office, or if sent by facsimile or other means of electronic communication,
shall be deemed to have been received on the Business Day following the sending,
or if delivered by hand shall be deemed to have been received at the time it is
delivered in person to the Secondee or to the Company at its address noted below
either to the individual designated below or to an individual at such address
having apparent authority to accept deliveries on behalf of the Company. Notice
of change of address shall also be governed by this section. In the event of a
general discontinuance of postal service due to strike, lock-out or otherwise,
notices or other communications shall be delivered by hand or sent by facsimile
or other means of electronic communication and shall be deemed to have been
received in accordance with this section. Notices and other communications shall
be addressed as follows:





--------------------------------------------------------------------------------

 

- 6 -

 







(a)

if to the Home Company:

Communicate.com Delaware, Inc.

c/o Communicate.com, Inc.

Suite 645

375 Water Street

Vancouver, BC, CANADA, V6B 5C6




(b)

if to the Host Company:

Domain.com, Inc.

Suite 645

375 Water Street

Vancouver, BC, CANADA, V6B 5C6




(c)

if to the Secondee:




Phillip Kast

3340 NE Peerless Place

Portland, OR 97232










11.

Headings

The inclusion of headings in this Agreement is for convenience of reference only
and shall not affect the construction or interpretation hereof.

12.

Invalidity of Provisions

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision by a court
of competent jurisdiction shall not affect the validity or enforceability of any
other provision thereof.

13.

Entire Agreement

This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter of this Agreement. This Agreement supersedes and replaces
all prior agreements if any, written or oral, with respect to the Secondee’s
employment by the Company and any rights which the Secondee may have by reason
of any such prior agreement. There are no warranties, representations or
agreements between the Parties in connection with the subject matter of this
Agreement except as specifically set forth or referred to in this Agreement. No
reliance is placed on any representation, opinion, advice or assertion of fact
made by the Company or its directors, officers and agents to the Secondee,
except to the extent that the same has been reduced to writing and included as a
term of this Agreement. Accordingly, there shall





--------------------------------------------------------------------------------

 

- 7 -

 







be no liability, either in tort or in contract, assessed in relation to any such
representation, opinion, advice or assertion of fact, except to the extent
aforesaid.

14.

Waiver, Amendment

Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement shall constitute a waiver
of any other provision nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.

15.

Currency

All amounts in this Agreement are stated and shall be paid in Canadian Dollars.

16.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Washington.

17.

Counterparts

This Agreement may be signed in counterparts and each of such counterparts shall
constitute an original document and such counterparts, taken together, shall
constitute one and the same instrument.

18.

Acknowledgment

The Secondee acknowledges that:

(a)  the Secondee has had sufficient time to review and consider this Agreement
thoroughly;

(b)  the Secondee has read and understands the terms of this Agreement and the
Secondee’s obligations hereunder; and

(c)  the Secondee has been given an opportunity to obtain independent legal
advice, or such other advice as the Secondee may desire, concerning the
interpretation and effect of this Agreement.

[Signatures appear on the following page]





--------------------------------------------------------------------------------

 

- 8 -

 







IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.

COMMUNICATE.COM DELAWARE, INC.

By: /s/ C. Geoffrey Hampson

Name: C. Geoffrey Hampson

Title: Chief Executive Officer

DOMAIN HOLDINGS, INC.

By: /s/ C. Geoffrey Hampson

Name: C. Geoffrey Hampson

Title: Chief Executive Officer




           

Witness

SECONDEE:




)

)

/s/ Phillip Kast

__________________________

)

____________________________

Phillip Kast


















